MEMORANDUM **
Joe Ramirez Guzman appeals pro se the district court’s judgment in favor of defendant correctional officers in his 42 U.S.C. § 1983 action, alleging misconduct related to an incident with another inmate. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s order granting summary judgment. See Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002). We vacate and remand.
The district court granted summary-judgment based on lack of physical injury, relying on 42 U.S.C. § 1997e(e). This is not correct because § 1997e(e) only bars recovery for mental or emotional injuries where there is no physical injury; it does not bar prisoner actions all together merely because there is no physical harm. See id. at 630. Accordingly, we vacate the order granting summary judgment and remand to the district court to consider in the first instance the remaining grounds in defendants’ motion for summary judgment.
The parties shall bear their own costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.